Listing Report:Supplement No. 123 dated Dec 15, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 250825 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Starting lender yield: 3.20% Starting borrower rate/APR: 4.20% / 4.53% Starting monthly payment: $59.23 Auction yield range: 3.20% - 3.20% Estimated loss impact: 0.59% Lender servicing fee: 1.00% Estimated return: 2.61% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Jun-2000 Debt/Income ratio: 2% Credit score: 800-819 (Dec-2009) Current / open credit lines: 4 / 3 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 5 Length of status: 2y 2m Amount delinquent: $0 Revolving credit balance: $318 Occupation: Analyst Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: sheldino27 Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Small Loan I am requesting $2,000 to try out prosper.? I plan on reinvesting it back into prosper.? Safe and secure loan.Thanks for bidding. Information in the Description is not verified. Borrower Payment Dependent Notes Series 424949 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.40% Starting borrower rate/APR: 27.40% / 29.74% Starting monthly payment: $82.08 Auction yield range: 11.20% - 26.40% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.74% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Mar-1991 Debt/Income ratio: 29% Credit score: 660-679 (Dec-2009) Current / open credit lines: 20 / 14 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 49 Length of status: 16y 6m Amount delinquent: $0 Revolving credit balance: $17,557 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 98% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: GoodRisk Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 17 ( 100% ) 660-679 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 620-639 (Aug-2009) 640-659 (Jun-2008) 600-619 (Jan-2008) Principal balance: $556.46 1+ mo. late: 0 ( 0% ) Total payments billed: 17 Description Give me a chance Purpose of loan:This loan will be used?to consolidate 4 smaller credi cards into one payment?My financial situation:I am a good candidate for this loan because Ihave a slid income and a long wor histoy.Monthly net income: $ 5200Monthly expenses: $ ??Housing: $ 1800??Insurance: $ 240??Car expenses: $ 333??Utilities: $ 10??Phone, cable, internet: $ 150??Food, entertainment: $?250??Clothing, household expenses $ 175??Credit cards and other loans: $ 1500??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 428279 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.2% Starting lender yield: 20.55% Starting borrower rate/APR: 21.55% / 23.81% Starting monthly payment: $379.58 Auction yield range: 8.20% - 20.55% Estimated loss impact: 6.68% Lender servicing fee: 1.00% Estimated return: 13.87% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Sep-1997 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 800-819 (Dec-2009) Current / open credit lines: 9 / 7 Employment status: Self-employed Now delinquent: 0 Total credit lines: 30 Length of status: 5y 7m Amount delinquent: $0 Revolving credit balance: $16,231 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: samvon Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off higher interest debt I plan on using this loan to pay off some of my higher interest debt as well as a few medical bills from the birth of our pre-mature twins!I believe that we are worthy candidates because even though we are in debt, we are managing it properly and with the addition of this loan, it can lower and erase some of our monthly payments.My wife is a Realtor with many years of experience and even though the market is tough, she continues to work with buyers and sellers . She has 3 closings in the next 60 days which is great in this market. I am a self-employed computer consultant who focuses on Apple computers. I have a great base of repeat clients that range from schools and businesses to the average home user. We love what we do and want to continue to work for ourselves.Thanks for looking at our loan needs and we hope you can be one of our lenders! Information in the Description is not verified. Borrower Payment Dependent Notes Series 433111 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 11.20% Starting borrower rate/APR: 12.20% / 14.33% Starting monthly payment: $233.17 Auction yield range: 11.20% - 11.20% Estimated loss impact: 10.23% Lender servicing fee: 1.00% Estimated return: 0.97% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Jul-1996 Debt/Income ratio: 41% Credit score: 760-779 (Dec-2009) Current / open credit lines: 8 / 3 Employment status: Retired Now delinquent: 0 Total credit lines: 11 Length of status: 7y 6m Amount delinquent: $0 Revolving credit balance: $1,190 Stated income: $1-$24,999 Public records last 12m / 10y: 0/ 0 Bankcard utilization: 35% Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: repayment-platoon Borrower's state: NewHampshire Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan:This loan will be used to consolidate my credit cards.My financial situation:I am a good candidate for this loan because?in the past?I have always payed off my loans.In 1996 I bought a new Toyota Truck that?I financed at $316 per month for 60 months and I finished repaying that loan?in-full 5 years later.I believe that what a person does in the past is indicative of what they will do in the future, so in the past I payed off my loans so in the future I will also pay of my loans!I have?6 credit cards I want to consolidate for a combined total of $7,000. I do not have any other loans to repay, I do not have a car payment and I am not planing on getting another loan until this is payed in full.I have closed these six accounts and now only have 1 credit card active with a small credit limit of $750, I only use this credit card to buy stuff online or for emergencies.My combined credit card bill is $410 per month. I estimate my payment per month will go down to about $220 and so will the APR?so you can see that I am fully capable and dedicated to getting out of debt, and have shown that in the past I payed my loans off,So you can rest assured that if you lend me money you will get repaid! Information in the Description is not verified. Borrower Payment Dependent Notes Series 435269 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $9,500.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 19.00% Starting borrower rate/APR: 20.00% / 22.24% Starting monthly payment: $353.05 Auction yield range: 17.20% - 19.00% Estimated loss impact: 26.06% Lender servicing fee: 1.00% Estimated return: -7.06% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 2 First credit line: Jan-1997 Debt/Income ratio: 126% Credit score: 680-699 (Nov-2009) Current / open credit lines: 8 / 8 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 30 Length of status: 0y 8m Amount delinquent: $1,886 Revolving credit balance: $4,757 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 67% Stated income: $1-$24,999 Delinquencies in last 7y: 12 Homeownership: Yes Inquiries last 6m: 0 Screen name: Snackdaddy97 Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 28 ( 100% ) 680-699 (Latest) Principal borrowed: $2,100.00 < mo. late: 0 ( 0% ) 660-679 (Jul-2009) 640-659 (May-2009) 580-599 (May-2007) 600-619 (Apr-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 28 Description Save My Degree and Job/License Purpose of loan:Trying to?pay my school so they may release my?Transcripts for my job!!!!!?My financial situation:?I am a substute teacher?and?I am trying to?pay for?my?Teaching License?by year's end.? Due to an strange issue?my?Fin Aid was canceled and my transcipts blocked. Without my?transcripts, I cannot recieve my teacher's license. With my license I will recieve a raise while I wait for a position to come open.??There are two teachers that are due to retire at the end of this school?year.? My?business also did?fine as I am in position to really begin to advertise and expand?my computer services.? I just paid off my prosper loan and
